Citation Nr: 0434141	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-05 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from February 1970 to August 
1972.

This appeal arises from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana.  In this decision, the RO denied 
entitlement to service connection for a psychiatric 
disability.  By rating decision of June 2003, the RO also 
denied entitlement to service connection for PTSD.  The 
veteran has appealed both issues.

In May 2004, the veteran appeared at a hearing before a 
Veterans Law Judge (VLJ) from the Board of Veterans' Appeals 
(Board) sitting at the RO.  The VLJ that conducted this 
hearing will make the final determination in this case.  See 
38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination on the 
issues decided below has been obtained.

2.  The most probative medical evidence does not support a 
diagnosis of PTSD related to in-service stressors.

3.  The most probative medical evidence does not establish a 
causal relationship between the veteran's current psychiatric 
disabilities and his military service.




CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability, to include PTSD, have not been met.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153, 1154(b), 5103, 5103A, 5107 (West 
1991 & 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the veteran 
issued in January 2001, September 2002, and February 2004.  
By means of these letters, the veteran was told of the 
requirements to establish entitlement to service connection 
for his claimed disabilities.  He was also advised of his and 
VA's respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The veteran was 
notified of the applicable laws and regulations, and the 
evidence reviewed by VA, in the March 2002 Statement of the 
Case (SOC) and November 2003 Supplemental Statements of the 
Case (SSOC).  The content of these documents issued by VA 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  The veteran has identified private and 
VA treatment regarding his claimed psychiatric disability.  
These records were obtained and associated with the claims 
file.  In addition, VA has obtained the veteran's service 
medical and personnel records.  The veteran also reported 
that he currently receives Social Security Administration 
(SSA) disability benefits.  In a VA Form 119 (Report of 
Contact) dated in April 2004, the veteran directly informed 
the RO that his "SSA disability records and entitlement were 
based on a condition entirely separate, different and 
unrelated to his VA claim/appeal."  As the medical evidence 
in the possession of the SSA is not pertinent to the current 
claim, development of this evidence is not warranted and, if 
conducted, would needlessly delay adjudication of this 
appeal.  Based on this analysis, the Board finds that all 
medical evidence pertinent to the current claim has been 
obtained and associated with the claims file.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  VA provided the veteran a compensation examinations 
in April, May, August, and November 2003.  These reports 
provided detailed medical histories, findings on examination, 
and appropriate diagnoses/etiology opinions.  The examiners 
clearly indicated that they had reviewed the veteran's prior 
treatment records contained in the claims file in preparation 
of their reports.  Thus, these examinations appear to be 
adequate for VA purposes.

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, in this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  To the extent that VA in anyway 
has failed to fulfill any duty to notify and assist the 
appellant, the Board finds that error to be harmless.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2001) (The 
"harmless error doctrine" is applicable when evaluating 
VA's compliance with the VCAA).  Of course, an error is not 
harmless when it "reasonably affected the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In the current case, VA has obtained all 
pertinent medical and lay evidence and there is no indication 
that the timing of the veteran's notification or further 
notification would in anyway change the outcome of the 
Board's decision.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

According to 38 C.F.R. § 3.303, a personality disorder is not 
a disease or disability that is entitled to service 
connection under the applicable laws and regulations.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MEDICAL DISORDERS (4th ed. 1994) (DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  See 38 C.F.R. § 1154(b); 38 C.F.R. §§ 3.304(f), 
4.125(a); see also Cohen v. Brown, 10 Vet. App. 128, 137-138 
(1997); Moreau v. Brown, 9 Vet. App. 389, 394- 395 (1996). 

As discussed below, the Board finds that the preponderance of 
the most probative medical evidence indicates that the 
veteran does not currently suffer with PTSD.  As there is no 
current PTSD, whether or not the veteran's claim stressors 
are verified is not material to an equitable determination of 
entitlement to service connection in the current case.

The Court held in Cohen v. Brown, 10 Vet. App. 128, 153 
(1997), that if a veteran has received a diagnosis of PTSD 
from a competent medical professional, the VA must assume 
that this diagnosis was made in accordance with the 
applicable psychiatric criteria in regard to the adequacy of 
the symptomatology and the sufficiency of the stressor.  If 
the veteran has received such a diagnosis, the VA can only 
reject it based on a finding that the preponderance of the 
evidence is against: 1) a PTSD diagnosis, 2) the occurrence 
of the in-service stressor(s), or 3) the connection of the 
present condition to the in-service stressor.  The adequacy 
of a stressor, sufficiency of symptomatology, and diagnosis 
are all medical determinations.  See 38 C.F.R. § 4.125(b); 
Cohen, 10 Vet. App. at 143, 144.  However, it is the Board's 
responsibility to assess the credibility and weight to be 
given to evidence.  The VA is required to submit a clear 
analysis of the evidence that it finds persuasive or 
unpersuasive with respect to a particular issue.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991); See also Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993).  If a preponderance of the evidence is 
against a claim, then it is to be denied.  Hayes, 5 Vet. App. 
at 70; see also Cohen, 10 Vet. App. at 150, 151 (The Board 
may deny a claim for service connection for PTSD, after 
appropriate medical clarification has been obtained, based on 
an adequate statement of reasons and basis).

The veteran has asserted that his current psychiatric 
disability, to include PTSD, is related to his military 
service.  However, as a layperson, he is not competent to 
render diagnoses or opinions on etiology.  See Espiritu, 
supra.  Therefore, the Board must solely rely on the medical 
evidence and competent medical opinion when adjudicating 
these issues.

Outpatient records dated in May 1969 noted the veteran's 
problems with social isolation and anger control.  He 
reported incidents when he would be picked on for the way he 
looked and resulted in him getting into altercations with 
other children.  The veteran also complained of having 
periods of depression.  The diagnosis was adjustment reaction 
of adolescence.

The veteran's service personnel records for his reserve 
military service (prior to his entrance into active service) 
indicated that his performance had been found to be 
unsatisfactory.  During his active military service, the 
veteran was given non-judicial punishment in October 1971 for 
sleeping during his watch duty and in February 1972 for 
disobeying an order to wake up and for absenting himself from 
a place of duty without appropriate authority.  Performance 
evaluations of September 1971 and March 1972 noted that the 
veteran was slow and needed supervision, but was showing 
improvement.  In August 1972, it was noted that the veteran 
had shown an excellent improvement in his performance after a 
transfer of duties.  However, the veteran was not recommended 
for reenlistment due to pronounced lack of leadership 
qualities and initiative.  

Comprehensive military medical examination conducted February 
1971 indicated that his psychiatric evaluation was normal.  
His service medical records do not indicate any complaints, 
treatment, referral, or diagnosis for any type of psychiatric 
disorder.  The veteran received a separation examination in 
August 1972 that again noted his psychiatric evaluation was 
normal.  

The veteran was hospitalized for his psychiatric complaints 
at a VA facility in September 1975.  He claimed that his 
psychiatric problems began during his military service when 
his parents divorced and were recently exacerbated by his 
spouse leaving him.  The discharge diagnosis was acute 
depressive reaction.  

VA outpatient records from 1999 noted the veteran's 
complaints of stress and legal problems concerning the 
behavior of his children.  He also insisted that his 
psychiatric problems began during his military service when 
he was given hallucinogenic drugs as part of a conspiracy 
against him.  The diagnoses included anxiety, depression with 
psychotic features, and to rule out a personality disorder 
with schizotypal and paranoid features.  Psychiatric 
treatment records dated in the 2000s noted his continued 
problems with his children and personal situation.  The 
diagnoses included paranoid delusional disorder, depression, 
dysthymia, and anxiety.  

In January 2001, the veteran noted a number of psychiatric 
complaints during his outpatient treatment session.  He 
reported that he had seen a program on PTSD and concluded 
that he had this disorder.  The veteran asked his examiner 
how his problems were viewed.  He reported that during 
childhood he suffered with a chronic sense of inferiority and 
had stomach complaints that were felt to be psychologically 
based.  During his military service he felt unfairly 
criticized for doing his work too slowly and acted somewhat 
compulsive and over-meticulous.  The impression was 
depression with significant anxiety component and to rule out 
personality disorder with schizotypal and paranoid features.  
The examiner doubted that the veteran suffered with attention 
deficit disorder and found no clear evidence of PTSD.  In 
April 2001, the examiner noted that the veteran 
"perseverated on his claim for service connected 
disability."  It was very difficult to redirect the veteran 
to the current clinical issues.  The impression was 
depression with substantial anxiety and somatic features.  

In a VA outpatient record of September 2001, the veteran 
discussed his reaction to the recent terrorist attacks and 
his report of a fellow shipmate being killed during his 
military service.  The impression was depression.  

A VA outpatient record of August 2002 noted that the veteran 
and his representative appeared before his treating VA 
therapist requesting a "detailed clarification" of the 
veteran's reported in-service events and his current 
difficulties with depression and PTSD.  The veteran proceeded 
to relate a number of claimed in-service stressors to the 
psychologist and claimed that he suffered with psychiatric 
symptoms during military service, but there was no record of 
these symptoms.  The VA psychologist commented that "given 
the above events during the service and given the history of 
diagnoses primarily consistent with depression from various 
providers it is at least as likely as not that, with 
investigation of these specific events, that the [symptoms] 
of depression and PTSD may be reasonably related to time in 
service."

The veteran was afforded a VA psychiatric examination in 
April 2003.  During this interview, the veteran reported his 
past medical history and brought recent outpatient treatment 
records with him for the examiner to review.  He noted a 
number of in-service stressors had occurred.  The diagnoses 
were depression not otherwise specified (NOS), severe 
generalized anxiety disorder NOS, and an anxiety disorder NOS 
"with post traumatic stress disorder symptoms."  The 
examiner opined that he did not feel there were sufficient 
symptoms to firmly diagnose PTSD.  Finally, the examiner 
noted that based on the records and reported history he felt 
that it was more likely than not that the veteran's 
psychiatric difficulties had their origins while the veteran 
was still in the military.  The examiner found that the 
veteran's report of seeking psychiatric help soon after 
leaving military service was of primary significance in 
making the nexus determination with military service.  

In May 2003, the RO referred the veteran's claims file the 
April 2003 examiner for his review and clarification of 
diagnoses and medical opinions.  Based on this review of the 
medical history in the claims file, the examiner again 
reaffirmed his opinion that the diagnosis of PTSD was not 
warranted in this case.  He specifically found that the 
veteran's related in-service stressors had not impressed him 
as the life-threatening type of stressors that would warrant 
a diagnosis of PTSD.  It was also noted by the examiner that 
the veteran's self report of seeking psychiatric help soon 
after leaving military service was not substantiated by the 
medical records and that there was evidence of pre-existing 
psychiatric problems evident in the medical records.  The 
examiner noted that a VA psychologist had found a link 
between the veteran's military service and his current 
psychiatric disability.  However, the examiner determined 
that based on his review of the medical evidence and 
interview with the veteran he did feel with any degree of 
certainty that the veteran's current psychiatric disabilities 
were related to his time in the military.

The veteran was given a series of VA psychiatric examinations 
in August 2003.  The first examination was provided by Dr. 
J.B.M.  After noting the veteran's medical history and mental 
status examination results, the examiner commented that he 
had two concerns regarding the evaluation of the veteran.  
First, this was the third psychiatric evaluation the veteran 
had undergone since April 2003.  Second, the veteran had 
received a copy of the symptoms and requirements for 
establishing a psychiatric diagnosis and compensation from 
VA.  He used this information to compose an eight-page 
document that he brought to the examination to support his 
case.  The diagnosis was PTSD and depressive disorder NOS.  
The examiner opined that it was more likely than not that 
these disorders were acquired during the veteran's military 
service.  He explained that he made these diagnoses on the 
basis that the veteran's treating therapist of five years 
felt that the veteran suffered with these disorders and that 
they were service-connected.  Dr. J.B.M commented that he 
gave serious consideration to a therapist that has seen a 
patient for a long time.  

Approximately a week later, the veteran was given another VA 
psychiatric examination conducted by Dr. N. P.  This 
examination noted an extensive medical history as reported by 
the veteran.  The diagnosis provided by the physician was 
chronic depression and personality disorder NOS with 
dependence traits.  The examiner noted that based on the 
medical history and interview with the veteran, he saw no 
indication that a diagnosis for PTSD was warranted.  

In November 2003, Dr. J.B.M. again reviewed the claims file 
in order to reconcile the conflicting medical diagnoses and 
opinions on etiology.  On review of the claims file, Dr. 
J.B.M. indicated that based on the veteran's repeated 
attempts to obtain a diagnosis of PTSD in his medical 
examinations, this strongly suggested that the veteran was 
returning to get the diagnosis and compensation level he was 
seeking.  His second concern was the eight-page letter the 
veteran prepared for review by him and Dr. N.P. in which it 
was obvious that the veteran had learned what were the 
symptoms of PTSD and what were the behaviors that determined 
certain levels of compensation from VA.  Dr. J.B.M. further 
commented:

...this strongly suggests that he prepared 
himself well for this examination and 
learned what are the symptoms PTSD and 
what are the behaviors that make for 
different levels of compensation, and 
then gave answers that would give him a 
PTSD diagnosis and a higher compensation 
level.  In effect, I strongly suspect 
that he carefully prepared for this 
evaluation to receive the diagnosis and 
compensation level he wanted.

Finally, Dr. J.B.M. indicated that his prior diagnosis was 
based on the opinion of the veteran's treating VA therapist, 
which Dr. J.B.M. acknowledged was "second-hand testimony, so 
to speak."  Based on this review of the medical evidence in 
the claims file, Dr. J.B.M. concluded that he could not with 
a high degree of certainty find that the veteran suffered 
with PTSD.  

The VA outpatient treatment records appear to note diagnoses 
of PTSD.  However, these assessments are few.  There is only 
one medical opinion of record (not later recanted) that has 
directly linked the veteran's current PTSD to his military 
service.  In August 2002, the veteran's VA therapist noted 
such a link, however, this nexus opinion was expressed in 
conditional terms.  The therapist appears to acknowledge that 
her diagnosis and opinion required further investigation of 
the related medical history and claimed stressors.  As noted 
by subsequent examiners, the evidence and treatment records 
contained in the claims file do not confirm the veteran's 
related medical history.  The overwhelming preponderance of 
medical opinions discussing the veteran's psychiatric 
disability has found that it is not PTSD.  Examiners in 
January 2001, April/May 2003, and August/November 2003, gave 
such opinions.  Based on the Court's opinions in Hayes and 
Cohen, the Board is not required to accept all medical 
opinions as equally persuasive.  The majority of the medical 
opinions that have reviewed the objective medical history 
find that a diagnosis of PTSD is not established.  Therefore, 
the Board finds that the preponderance of the medical 
evidence is against a finding that the veteran currently 
suffers with PTSD that is related to his military service.  

Turning to the issue of service connection for a psychiatric 
disability other than PTSD, the Board notes that the service 
medical records indicate that he entered and separated from 
military service without any type of psychiatric disability 
being present.  The veteran was not diagnosed with a 
psychiatric disorder until 1975, approximately three years 
after his military service.  At that time, even considering 
the veteran's claim that he had psychiatric symptoms during 
military service, he was found to have an acute disorder.  
The veteran's current psychiatric disabilities were not 
diagnosed until the late 1990s, many years after military 
service.  His VA therapist in August 2002 did attribute his 
depression to his military service, but as noted above this 
opinion was conditional.  The majority of the medical 
examiners that have reviewed the objective medical history in 
the claims file have not attributed any psychiatric 
disability to his military service.

Further, the contemporaneous evidence does not indicate that 
any psychiatric disorder was aggravated by his military 
service.  According to 38 U.S.C.A. § 1111, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for military service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment.  Otherwise, clear 
and unmistakable evidence most demonstrate that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 C.F.R. § 3.304; 
VAOPGCPREC 3-2003 (July 16, 2003).  A pre-existing injury or 
disease will be considered to have been aggravated by active 
military service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See 
also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995). 

The pre-service counseling records note that an adjustment 
reaction existed prior to military service.  However, this 
diagnosis appears to reveal an acute disorder related to the 
veteran's adolescent situation and not a chronic disability.  
Further the service medical records clearly indicate that the 
veteran did not have any diagnosed psychiatric disorder 
during his military service.  The service personnel records 
indicate that performance problems existed prior to active 
duty and, in fact, had improved by the time of his separation 
from military service.  Thus, the contemporaneous medical 
evidence does not show that the veteran's PTSD, or any other 
psychiatric disability, was present at the time of entry and 
his condition at the time is presumed to be sound.  Both the 
contemporaneous and post-service medical evidence does not 
show that any psychiatric disability existed or was 
aggravated during active military service.  

The Board finds that the opinions relating either PTSD or any 
other psychiatric disability to the veteran's military 
service carry little probative weight.  As previously noted, 
the therapist's opinion of August 2002 was conditional and 
acknowledged that it was made without the appropriate review 
of the contemporaneous medical evidence.  Examiners of April 
2003 and August 2003 that initially found psychiatric 
disorders attributable to military service (based on a 
subjective history as reported by the veteran), on subsequent 
review of the contemporaneous medical evidence found that 
such a link did not exist.  See Godfrey v. Brown, 8 Vet. App. 
113 (1995) (The VA is not required to accept a physician's 
opinion that is based upon the claimant's recitation of 
medical history.)  Further, the contemporaneous service 
medical evidence does not support a finding that any 
psychiatric disability existed during military service.  In 
addition, there appears to be significant evidence that the 
veteran is not acting in good faith in regards to his 
examiners and is trying to manipulate these examiners into 
providing diagnoses and opinions that are not supported by 
the medical history.  Based on these reports, the Board finds 
that the veteran's lay evidence is not credible.

Based on the above analysis, the Board concludes that that 
the preponderance of the medical evidence is against a 
determination that the veteran's current psychiatric 
disabilities, to include PTSD, are etiologically related to 
his military service.  Therefore, entitlement to service 
connection for these disabilities is not warranted.  While 
the veteran is competent to report his injuries and symptoms, 
the Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the diagnosis and 
etiology of his psychiatric disability than the appellant's 
statements.  To the extent that the appellant described the 
causation of his related symptomatology, his lay evidence is 
not credible.  To this extent, the preponderance of the 
evidence is against the claim for service connection for a 
psychiatric disability and the doctrine of reasonable doubt 
is not for application.  See 38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



